931 A.2d 627 (2007)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Thomas Jay SMITH, Petitioner.
Supreme Court of Pennsylvania.
August 21, 2007.

ORDER
PER CURIAM.
AND NOW, this 21st day of August, 2007, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by Petitioner, is:
Did the Superior Court err in holding that [Petitioner] did not have a Sixth Amendment right to counsel before refusing to submit to chemical testing, based upon Commonwealth v. Ciccola, [894 A.2d 744 (Pa.Super.2006), appeal denied, 591 Pa. 660, 916 A.2d 630 (2007),] where Ciccola incorrectly held that the decision whether to refuse chemical testing is not a critical stage of a criminal proceeding?
Justice EAKIN did not participate in the consideration or decision of this matter.